 

Exhibit 10(cc)

 

BANK OF BOSTON CORPORATION AND ITS SUBSIDIARIES

DEFERRED COMPENSATION PLAN

 

1. Purpose and Effective Date.

 

The purpose of this Plan is to provide an arrangement whereby eligible
executives can elect to defer receipt of designated percentages or amounts of
their salary and bonuses. The Plan is effective January 1, 1988. It is intended
that this Plan supplant certain existing nonqualified deferred compensation
agreements between the Employer and individual executives.

 

2. Definitions.

 

(a) “Plan” means the Bank of Boston Corporation and Its Subsidiaries Deferred
Compensation Plan as set forth herein and as from time to time amended.

 

(b) “Employer” means Bank of Boston Corporation and such of its subsidiaries
which participate in the Plan.

 

(c) “Committee” means the Compensation Committee of the Board of Directors of
the Corporation.

 

(d) “Corporation” means Bank of Boston Corporation.

 

(e) “Bank” means The First National Bank of Boston.

 

(f) “Participant” means an executive who participates in the Plan.

 

(g) “Salary” means the fixed basic compensation of a Participant from the
Employer for a calendar year, excluding any special compensation such as
overtime, bonus payments, disability insurance benefits, severance pay or other
similar distributions, as well as contributions under any employee benefit plan;
provided, that Salary shall include amounts that would have been received by the
Participant from the Employer as fixed basic compensation but for an election
under section 401(k) or section 125 of the Code or a deferral election under
this Plan.

 



--------------------------------------------------------------------------------

(h) “Bonus” means, for any calendar year, such amount or amounts as are payable
to a Participant under any incentive award or bonus program provided by the
Employer that the Committee designates prior to the start of such calendar year.

 

(i) “401(k) Plan” means, with respect to any Participant, any qualified plan
maintained by the Participant’s Employer that includes a cash or deferred
arrangement qualified under section 401(k) of the Code.

 

(j) “Deferral Account” means the account described in Section 6.

 

(k) “Declared Rate” means, with respect to 1988, 10.61%, and with respect to
subsequent calendar years the one-hundred-twenty (120)-month-rolling average
rate of ten-year United States Treasury Notes or such other rate as may be
prescribed from time to time by the Committee. For any calendar year the
one-hundred-twenty (120)-month-rolling average rate will be determined by the
Committee as of the preceding month of December and will be the average of the
rates in effect for each of the one hundred twenty (120) months ending with that
December.

 

(l) “Code” means the Internal Revenue Code of 1986 as amended from time to time.

 

(m) “Change of Control” means the occurrence of any of the following events:

 

(i) a Bank Holding Company Act Control Acquisition,

 

(ii) a Twenty Percent Stock Acquisition,

 

(iii) an Unusual Board Change, or

 

(iv) a Securities Law Change of Control,

 

unless, in the case of an event specified in item (i), (ii) or (iii), a majority
of the Continuing Directors shall determine, not later than 10 days after the
Corporation knows or can reasonably be expected to know of the event, that the
event shall not constitute a Change of Control for purposes of this Plan. A
majority of the Continuing Directors may at any time prior to the

 

2



--------------------------------------------------------------------------------

expiration of such 10-day period (or prior to the expiration of any extension of
such period pursuant to this sentence) extend such period or impose such time
and other limitations on their determination as they may consider appropriate,
and at any time may revoke their determination made in accordance with the
preceding sentence that an event did not constitute a Change of Control for
purposes of this Plan. A determination by a majority of the Continuing Directors
that an event did not constitute a Change of Control under item (i), (ii) or
(iii) shall not be deemed to apply to any other event, however closely related.

 

(n) “Bank Holding Company Act Control Acquisition” means an acquisition of
control of the Corporation as defined in Section 2(a)(2) of the Bank Holding
Company Act of 1956, or any similar successor provision, as in effect at the
time of the acquisition.

 

(o) “Continuing Director” means any director (i) who has continuously been a
member of the Board of Directors of the Corporation since not later than
December 31, 1987, or (ii) who is a successor of a Continuing Director as
defined in (i) if such successor (and any intervening successor) shall have been
recommended or elected to succeed a Continuing Director by a majority of the
then Continuing Directors.

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as in effect from
time to time.

 

(q) “Securities Law Change of Control” means a change in control of the
Corporation of a nature that would be required to be reported in response to
item 1(a) of Current Report on Form 8-K or item 6(e) of Schedule 14A of
Regulation 14A or any similar item, schedule or form under the Exchange Act, as
in effect at the time of the change, whether or not the Corporation is then
subject to such reporting requirement.

 

3



--------------------------------------------------------------------------------

(r) A “Twenty Percent Stock Acquisition” occurs when a “person” (other than the
Corporation, any subsidiary of the Corporation, any employee benefit plan of the
Corporation or of any subsidiary of the Corporation, or any “person” organized,
appointed or established by the Corporation for or pursuant to any such plan),
alone or together with its “affiliates” and its “associates”, becomes the
“beneficial owner” of 20% or more of the common stock of the Corporation then
outstanding. The terms “person”, “affiliate”, “associate” and “beneficial owner”
have the meanings given to them in Section 2 of the Exchange Act and Rules
12b-2, 13d-3 and 13d-5 under the Exchange Act, or any similar successor
provision or rule, as in effect at the time when the “person” becomes such a
“beneficial owner”. The term “person” includes a group referred to in Rule 13d-5
under the Exchange Act, or any similar successor rule, as in effect when the
group becomes such a “beneficial owner”.

 

(s) An “Unusual Board Change” occurs when Continuing Directors constitute
two-thirds or less of the membership of the Board of Directors of the
Corporation, whether as the result of a merger, consolidation, sale of assets or
other reorganization, a proxy contest, or for any other reason or reasons.

 

(t) “Disability” means a disability as defined in the Bank’s long-term
disability insurance plan.

 

3. Eligibility.

 

Such key employees of the Employer as are selected by the Committee shall be
eligible to participate in the Plan provided they complete such forms as the
Committee may require.

 

The Committee may require as a condition of eligibility that certain employees,
specified by the committee, waive, effective as of January 1, 1988, certain
existing deferred compensation agreements or arrangements they may have with the
Employer, and agree to payment under this

 

4



--------------------------------------------------------------------------------

Plan of any or all amounts deferred pursuant to such agreements and
arrangements. However, the form and timing of payments under this Plan of any
such amounts previously deferred will be as provided in the existing agreements
or arrangements except as provided in Sections 10 and 13.

 

4. Elective Deferrals.

 

A Participant may elect to defer such portion of his or her Salary or Bonus
otherwise payable in or for a calendar year as the Committee may prescribe prior
to the start of such calendar year.

 

5. Deferral Elections.

 

A Participant’s election of deferral under Section 4 shall be in the form
prescribed by the Committee. The election of deferral must be filed prior to the
first day of the calendar year for which the Salary or Bonus is earned. Each
election shall specify the percentage or amount of the Participant’s Salary or
Bonus to be credited to his or her Deferral Account instead of being paid
currently to the Participant, and the form and timing of the distributions in
respect of such deferral. Each election shall be binding with respect to the
Salary and Bonus for such period (not less than one year) as the Committee shall
specify (the “Deferral Period”) and shall be irrevocable after January 1 of the
calendar year to which it applies, or in the case of a Deferral Period of more
than one year, January 1 of the first calendar year to which it applies.

 

6. Deferral Account.

 

The Employer shall maintain one or more Deferral Accounts on behalf of each
Participant as follows:

 

(a) Opening Balance. If the Participant has deferred compensation prior to
January 1, 1988 pursuant to one or more agreements or arrangements with his or
her Employer and has agreed to the modification of such agreements or
arrangements pursuant to the second paragraph

 

5



--------------------------------------------------------------------------------

of Section 3, the Employer shall credit to a Deferral Account for the
Participant the amount credited to the Participant’s account or accounts as of
December 31, 1987 under such prior agreements or arrangements.

 

(b) Deferrals. On and after January 1, 1988 the Employer shall credit to a
separate Deferral Account for the Participant the amounts of Salary or Bonus, as
applicable, which the Participant elected to defer, as of the dates the Salary
or Bonus would have been payable if not deferred.

 

(c) Employer Credits. As of the end of each calendar year, the Employer shall
credit to the Deferral Account of each eligible Participant maintained under
Section 6(b) for such year the sum of (i) and (ii) below, minus (iii) below,
where (i) is such amount as would have been contributed by the Employer on
behalf of the Participant as a matching contribution under the Participant’s
401(k) Plan for such year but for the limitations imposed upon such 401(k) Plan
by section 415 or by the nondiscrimination requirements of sections 401(k) or
401(m) of the Code; (ii) is an amount equal to a percentage to be specified by
the Committee of the Participant’s Salary deferred under this Plan for such
year; provided, that the sum of (i) and (ii) shall not exceed six percent of the
Participant’s Salary for such year or such other percentage or amount as may be
determined by the Committee; and (iii) is such offsets or reductions as may be
specified by the Committee. The Committee may impose such conditions on
eligibility for the Employer credits pursuant to this Section as it determines
in its sole discretion. The Employer shall notify each Participant if additional
amounts are to be credited to his or her Deferral Account for any year pursuant
to this Section. To the extent specified by the Committee, the Employer will
also credit to the Deferral Account of each affected Participant such amounts as
may be necessary to

 

6



--------------------------------------------------------------------------------

restore any contribution or benefit the Participant may lose under any
tax-qualified plans maintained by the Employer as a result of the Participant’s
deferrals under the Plan.

 

(d) Interest. Subject to Section 15 and the remaining provisions of this
paragraph, at the end of each month the Employer shall credit to each of the
Participant’s Deferral Accounts an amount equal to the amount in such Deferral
Account as of the end of the immediately preceding calendar month without regard
to interest credited pursuant to this sentence for the current calendar year
times one-twelfth of the lesser of (i) 65% of the Declared Rate or (ii) six
percent. The interest credits shall be compounded annually. If the Participant
should terminate employment with the Employer after the Participant’s 55th
birthday and during or after the last year of the most recent Deferral Period
for which the Participant has made an election, or on account of death prior to
retirement or Disability of at least thirty (30) months’ duration, the interest
credited to the Participant’s Deferral Accounts for all years (and fractional
years expressed in days) of his or her participation in the Plan shall be
recalculated in the manner described in the first sentence of this paragraph at
130% times the Declared Rate for each such year. Interest shall continue to be
credited pursuant to this paragraph until the commencement of benefits.

 

7. Form and Timing of Distributions.

 

(a) Retirement, Disability or Termination of Employment. Upon the Participant’s
retirement, Disability or termination of employment for reasons other than
death, the Participant shall be entitled to receive the balance in each of his
or her Deferral Accounts calculated as of the last day of the calendar quarter
preceding the event that gives rise to the distribution. Each Deferral Account
shall be payable as the Participant shall have specified in his or her election
of deferral from among the forms prescribed by the Committee and, if payment is
made other than

 

7



--------------------------------------------------------------------------------

in an immediate lump sum, shall be adjusted to reflect continued interest
credits in such manner as the Committee shall prescribe. Payment shall be made
or commence as soon as practicable following the event giving rise to the
distribution. Notwithstanding the foregoing, however, except as provided in
Sections 10 and 13, payment of the amount credited to any Participant as an
opening balance under Section 6(a) plus interest credited thereon pursuant to
Section 6(d) shall be made in the form elected by the Participant under his or
her, agreements or arrangements existing prior to January 1, 1988.

 

(b) Death. If the Participant dies prior to the commencement of payment of his
or her Deferral Accounts as described in Section 7(a), the Participant’s
designated beneficiary or beneficiaries shall be entitled to receive a ten-year
certain annuity payable in level quarterly amounts with an assumed rate of 10%
interest credited and compounded quarterly. The principal used to calculate the
quarterly payments will be the balance in the Participant’s Deferral Accounts as
of the date of death, including interest recalculated in the manner described in
Section 6(d) at 130% of the Declared Rate for each year (and fractional years
expressed in days) of his or her participation in the Plan, plus any deferrals
of Salary or Bonus which the Participant had elected to make but did not
complete because of his or her death and the matching credits which the Employer
would have added to the Deferral Accounts had the Participant completed his or
her final Deferral Period. For purposes of the preceding sentence, it will be
assumed that the Participant would have continued to earn the same Salary during
the remainder of the Deferral Period as he or she earned at the time of death
and that he or she would have received the same Bonus amount for each year
remaining in the Deferral Period as the Bonus received for the year of death. If
the Participant dies after payment of his or her Deferral Accounts has commenced
but prior to the exhaustion of any such Account, payment of the remaining
balance

 

8



--------------------------------------------------------------------------------

of such Account shall continue to the Participant’s designated beneficiary or
beneficiaries in the form selected by the Participant.

 

8. Emergency Benefit.

 

If a Participant suffers a financial emergency, upon the written request of the
Participant the Committee, in its sole discretion, may distribute to the
Participant at such time as the Committee may prescribe that portion of his or
her Deferral Accounts, if any, which the Committee determines is necessary to
meet the immediate financial emergency. For purposes of this Section, a
Participant’s Deferral Accounts shall include interest credited in the manner
described in Section 6(d) at the lesser of 65% of the Declared Rate or 6% for
each year (and fractional years expressed in days) of his or her participation
in the Plan, unless the Participant shall have attained age 55 prior to the
filing of the written request, in which case the interest in his or her Deferral
Accounts shall be recalculated in the manner described in Section 6(d) at 130%
of the Declared Rate for each year (and fractional years expressed in days) of
the Participant’s participation in the Plan. A financial emergency shall include
major uninsured medical expense or education of the Participant or the
Participant’s spouse or dependent, the purchase of a principal residence for the
Participant, and such other financial emergencies as the Committee may, in its
discretion, determine, provided that the Participant demonstrates to the
Committee’s satisfaction that he or she lacks available resources to meet the
emergency. Any such distribution shall reduce the balance in the Participant’s
Deferral Accounts available for distribution in accordance with Section 7.

 

9. Administration of the Plan.

 

The Committee shall oversee the administration of the Plan by the Bank’s Human
Resources Department. The Committee shall have the exclusive power to interpret
the Plan and

 

9



--------------------------------------------------------------------------------

to decide all matters under the Plan. Such interpretation and decision shall be
final, conclusive and binding on all Participants and any person claiming under
or through any Participant. The Committee shall exercise its discretion under
the Plan in such manner as it determines appropriate and may, in its discretion,
waive the application of any rule to any Participant. The Committee shall have
no responsibility to exercise its discretion in a uniform manner among similarly
situated Participants, and no decision with respect to any Participant shall
give any other Participant the right to have the same decision applied to him or
her.

 

10. Nature of Claim for Payments.

 

Except as herein provided the Employer shall not be required to set aside or
segregate any assets of any kind to meet any of its obligations hereunder, and
all obligations of the Employer hereunder shall be reflected by book entries
only. The Participant shall have no rights on account of this Plan in or to any
specific assets of the Employer. Any rights that the Participant may have on
account of this Plan shall be those of a general, unsecured creditor of the
Employer.

 

The Corporation may establish a trust of which the Corporation is treated as the
owner under Subpart E of Subchapter J, Chapter 1 of the Code (a “grantor
trust”), and may from time to time deposit funds in such trust to facilitate
payment of the benefits provided under the Plan. In the event the Corporation
establishes such a grantor trust with respect to the Plan and at the time of a
Change of Control, such trust (i) has not been terminated or revoked and (ii) is
not “fully funded” (as hereinafter defined), the Corporation shall within ten
days of such Change of Control, or if a majority of the Continuing Directors has
determined pursuant to Section 2(m) above that an event does not constitute a
Change of Control and subsequently revokes such determination within 10 days of
such revocation, deposit in such grantor trust assets sufficient to

 

10



--------------------------------------------------------------------------------

cause the trust to be “fully funded” as of the date of the deposit. For purposes
of this paragraph, the grantor trust shall be deemed “fully funded” as of any
date if, as of that date, the fair market value of the assets held in trust with
respect to this Plan is not less than the aggregate present value as of that
date of (1) all benefits then in pay status under the Plan (including benefits
not yet commenced but in respect of Participants who have retired, died or
otherwise terminated employment under circumstances entitling them to such
benefits hereunder) plus (2) all benefits that would be payable under the Plan
if all other Participants were deemed to have retired or terminated employment
(other than by reason of death) under circumstances entitling them to benefits
on that date. In applying the preceeding sentence, the value of Deferral
Accounts shall include interest recalculated in the manner described in Section
6(d) at 130% of the Declared Rate for each year (and fractional years expressed
in days) of the Participant’s participation in the Plan, whether or not such
rate would in fact apply were such Accounts to become payable, and present value
shall be determined by using the Bank’s base rate in effect on the day of the
Change of Control.

 

In the event a grantor trust is established and, following a Change of Control,
the Corporation obtains an opinion of counsel acceptable to itself and to the
trustee of such trust, that the Plan would be deemed “funded” for purposes of
Title I of ERISA by reason of such trust, or that amounts held by the grantor
trust with respect to the Plan would by reason of the existence of such trust be
includible in the income of Participants prior to distribution, and as a result
thereof the grantor trust is terminated, all Deferral Accounts, to the extent of
the assets then held in such trust, shall become payable in the form of lump sum
distributions. In such event, the interest credited to the Deferral Accounts of
the Participants shall be recalculated in the manner

 

11



--------------------------------------------------------------------------------

described in Section 6(d) at 130% of the Declared Rate for each year (and
fractional years expressed in days) of the Participant’s participation in the
Plan.

 

11. Rights Are Non-Assignable.

 

Neither the Participant nor any beneficiary nor any other person shall have any
right to assign or otherwise alienate the right to receive payments hereunder,
in whole or in part, which payments are expressly agreed to be non-assignable
and non-transferable, whether voluntarily or involuntarily.

 

12. Taxes.

 

If the Employer is required to withhold taxes from payments under the Plan, the
amounts payable to Participants shall be reduced by the tax so withheld.

 

13. Termination; Amending.

 

The Plan shall continue in effect until terminated by action of the Board of
Directors of the Corporation. Upon termination of the Plan, no deferral of
Salary or Bonuses thereafter paid to a Participant shall be made and no
individual not a Participant as of the date of termination shall become a
Participant thereafter. If, at the time of termination, there is any Participant
or beneficiary of a Participant who is or will be entitled to a payment
hereunder, the Committee shall elect either (a) to make payments to such
Participants or beneficiaries in the normal course as if the Plan had continued
in effect, or (b) to pay to such Participants or beneficiaries the balance in
the Participant’s Deferral Accounts in single lump-sum payments. For purposes of
calculating the lump-sum payment referred to in the preceding sentence, the
interest credited to the Deferral Accounts of any Participant who had not died,
terminated employment or retired prior to the termination of the Plan shall be
recalculated in the manner described in Section 6(d)

 

12



--------------------------------------------------------------------------------

at 130% of the Declared Rate for each year (and fractional years expressed in
days) of his or her participation in the Plan.

 

The Committee may at any time and from time to time amend the Plan in any
manner; provided that, subject to Section 15, no such amendment shall reduce the
amounts previously credited to the Deferral Account of any Participant,
including interest calculated pursuant to Section 6(d), for periods prior to the
date of such amendment, or change the time or form of payment hereunder; and
provided, further, that no amendment shall eliminate or reduce the Corporation’s
obligation to deposit assets in the grantor trust as described in Section 10 in
the event of a Change of Control. The Retirement Plan Committee of the Bank may
make nonmaterial changes to the Plan.

 

14. Employment Rights.

 

Nothing in this Plan shall give any Participant any right to be employed or to
continue employment by the Employer.

 

15. Change in or Interpretation of Law.

 

It is contemplated that in connection with its obligations under the Plan, the
Employer may invest in one or more insurance contracts on the lives of the
Participants or may otherwise invest its assets in a manner calculated to
provide an after-tax yield sufficient to meet its obligations hereunder. In the
event of any change in the federal income tax law or regulations which the
Committee, in its judgment, determines will increase the after-tax cost of the
Plan to the Employer, or will reduce the after-tax yield from any such contracts
or other investments, the Committee reserves the right, in its discretion, to
reduce the Declared Rate appropriately to reflect the Employer’s increased cost,
including, if the Committee deems it necessary, on a retroactive basis. In the
event of any change in or interpretation of law which, in the opinion of

 

13



--------------------------------------------------------------------------------

counsel acceptable to the Committee, would cause the Plan to be other than an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
(such an unfunded plan being hereinafter referred to as an “exempt plan”) and to
be subject to the funding requirements of Title I of the Employee Retirement
Income Security Act, as amended (“ERISA”), the Committee may terminate the
participation of such Participants as may be necessary to preserve or restore
the Plan’s status as an exempt plan and may accelerate payment of their Deferral
Accounts or take such other action as may be necessary to preserve or restore
such status. If payments to any Participant are accelerated in accordance with
the preceding sentence, the Participant’s Deferral Accounts will include
interest recalculated in the manner described in Section 6(d) at 130% of the
Declared Rate for each year (and fractional years expressed in days) of the
Participant’s participation in the Plan.

 

16. Forfeitures.

 

Notwithstanding anything in this Plan to the contrary, any benefits payable to a
Participant hereunder may be forfeited, discontinued or reduced prior to a
Change of Control, if the Committee determines, in its discretion, based on the
advice and recommendation of management, that (i) the Participant has been
convicted of a felony, (ii) the Participant has failed to contest a prosecution
for a felony, or (iii) the Participant has engaged in willful misconduct or
dishonesty, any of which is directly harmful to the business or reputation of
the Corporation. Following a Change of Control, a Participant’s benefits may be
forfeited, discontinued or reduced only if the Participant has been convicted of
a felony or has failed to contest a prosecution for a felony.

 

14



--------------------------------------------------------------------------------

 

First Amendment To The

Bank of Boston Corporation and Its Subsidiaries

Deferred Compensation Plan

 

The Bank of Boston Corporation and Its Subsidiaries Deferred Compensation Plan
is hereby amended as follows:

 

1) Effective October 25, 1990, the definition of “Committee” under Section 2(c)
is hereby amended to read as follows:

 

“Committee” means the Compensation and Nominating Committee of the Board of
Directors of the Corporation.”

 

2) The first sentence of Section 6(c) is hereby amended to read as follows:

 

“As of the end of each calendar year, the Employer shall credit to a separate
Deferral Account for each eligible Participant the sum of (i) and (ii) below,
minus (iii) below, where (i) is such amount as would have been contributed by
the Employer on behalf of the Participant as a matching contribution under the
Participant’s 401(k) Plan for such year but for the limitations imposed upon
such 401(k) Plan by the sections 415, 401(a)(l7) or 402(g) of the Code, or by
the nondiscrimination requirements of sections 401(k) or 401(m) of the Code;
(ii) is an amount equal to a percentage to be specified by the Committee of the
Participant’s Salary deferred under this Plan for such year; provided, that the
sum of (i) and (ii) shall not exceed four percent of the Participant’s Salary
for such year or such other percentage or amount as may be determined by the
Committee; and (iii) is such offsets or reductions as may be specified by the
Committee.”

 

3) The third sentence of Section 6(d) shall be amended to read as follows:

 

“If the Participant should terminate employment with the Employer after the
Participant’s 55th birthday, or on account of death prior to retirement or
Disability of at least thirty (30) months’ duration, the interest credited to
the Participant’s Deferral Accounts for all years (and fractional years
expressed in days) of his or her participation in the Plan shall be recalculated
in the manner described in the first sentence of this paragraph at 130% times
the Declared Rate for each such year.”

 



--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO BANK OF BOSTON CORPORATION AND ITS

SUBSIDIARIES DEFERRED COMPENSATION PLAN

 

The Bank of Boston Corporation and its Subsidiaries Deferred Compensation Plan,
as amended (the “Plan”), is hereby amended, effective as of June 23, 1994 unless
otherwise noted, as follows:

 

1. Section 2(m) is restated in its entirety as follows:

 

(m) “Change of Control” means the occurrence of any one of the following events:

 

(i) a Bank Holding Company Act Control Acquisition; or

 

(ii) a Twenty-five Percent Stock Acquisition;

 

(iii) an Unusual Board Change; or

 

(iv) a Securities Law Change of Control; or

 

(v) the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets (or any
transaction having a similar effect).

 

2. Section 2(o) is restated in its entirety as follows:

 

(o) “Continuing Director” means any director (i) who has continuously been a
member of the Board of Directors of the Corporation since not later than the
date of the Plan or (ii) who is a successor of a director described in clause
(i), if such successor (and any intervening successor) shall have been
recommended or elected to succeed a Continuing Director by a majority of the
then Continuing Directors.

 

3. Section 2(q) is restated in its entirety as follows:

 

(q) “Securities Law Change of Control” means a change in control of the
Corporation of a nature that would be required to be reported in response to
item 1(a) of Current Report on Form 8-K or item 6(e) of Schedule 14A of
Regulation 14A or any similar item, schedule or form under the Exchange Act, as
in effect at the time of the change, whether or not the Corporation is then
subject to such reporting requirement, including without limitation a merger or
consolidation of the Corporation with any other corporation, other than (i) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) forty-five percent (45%) or more of the combined
voting power of the voting securities (entitled to vote generally for the
election of directors) of the Corporation or such surviving or parent entity
outstanding immediately after such merger or consolidation and which would
result in Continuing Directors immediately prior to such merger or consolidation
constituting more than two-thirds (2/3) of the membership of the Board of
Directors or the board of such surviving or parent entity immediately after such
merger or consolidation or (ii) a merger or consolidation effected to implement
a recapitalization of the Corporation (or similar transaction) in which no
Person acquired

 



--------------------------------------------------------------------------------

twenty-five percent (25%) or more of the combined voting power of the
Corporation’s then outstanding securities.

 

4. Section 2(r) is restated in its entirety as follows:

 

(r) A “Twenty-Five Percent Stock Acquisition” occurs when any Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing twenty-five percent (25%) or more of the combined
voting power of the Corporation’s then outstanding voting securities. “Person”
has the meaning given in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof; however, a Person shall not include
(i) the Corporation or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to a registered offering of such securities in accordance with an
agreement with the Corporation, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation. “Beneficial Owner”
has the meaning defined in Rule 13d-3 under the Exchange Act.

 

5. The third sentence of Section 6(d) is amended to read as follows:

 

If (a) a Change of Control should occur, (b) the Participant should terminate
employment with the Employer after the Participant’s 55th birthday, or (c) the
Participant should terminate employment with the Employer on account of death
prior to retirement or Disability of at least thirty (30) months’ duration, the
interest credited to the Participant’s Deferral Accounts for all years (and
fractional years expressed in days) of his or her participation in the Plan
shall be recalculated in the manner described in the first sentence of this
paragraph at 130% times the Declared Rate for each such year.

 

6. Section 10 is amended by deleting the following text from the second sentence
of the second paragraph thereof:

 

,or if a majority of the Continuing Directors has determined pursuant to Section
2(m) above that an event does not constitute a Change of Control and
subsequently revokes such determination within 10 days of such revocation,

 

7. Section 13 is amended by appending the following separate paragraph to the
end thereof:

 

Notwithstanding the foregoing, no amendment or termination made after a Change
of Control shall adversely affect, with respect to such Change of Control, the
benefits provided by Section 6(d) hereof or any other obligations, under the
Plan, of the Corporation or any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation.

 

2



--------------------------------------------------------------------------------

 

Third Amendment

To The BankBoston Corporation and Its

Subsidiaries Deferred Compensation Plan

 

The BankBoston Corporation and Its Subsidiaries Deferred Compensation Plan
(formally The Bank of Boston Corporation and Its Subsidiaries Deferred
Compensation Plan) is hereby amended as follows:

 

  1. Section 2(a) is hereby restated in its entirety as follows:

 

  (a) “Plan” means the BankBoston Corporation and Its Subsidiaries Deferred
Compensation Plan as set forth herein and as from time to time amended.

 

  2. Section 2(b) is hereby restated in its entirety as follows:

 

  (b) “Employer” means BankBoston Corporation and such of its subsidiaries which
participate in the Plan.

 

  3. Section 2(c) is hereby restated in its entirety as follows:

 

  (c) “Committee” means the Compensation Committee of the Board of Directors of
the Corporation

 

  4. Section 2(d) is hereby restated in its entirety as follows:

 

  (d) “Corporation” means BankBoston Corporation.

 

  5. Section 2(e) is hereby restated in its entirety as follows:

 

  (e) “Bank” means BankBoston, N.A.

 

  6. Sections 2(m), 2(n), 2(o), 2(q), 2(r) and 2(s) are hereby deleted in their
entirety and Section 2(m) is replaced with the following:

 

  (m) “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

 

  (I) There is an acquisition of control of the Corporation as defined in
Section 2(a)(2) of the Bank Holding Corporation Act of 1956, or any similar
successor provision, as in effect at the time of the acquisition; or

 

  (II) Continuing Directors constitute two-thirds or less of the membership of
the Board, whether as the result of a proxy contest or for any other reason or
reasons; or

 



--------------------------------------------------------------------------------

  (III) Any Person is or becomes the beneficial owner (as that term is defined
in Rule 13d-3 of the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Corporation representing twenty-five percent
(25%) or more of the combined voting power of the Corporation’s then outstanding
voting securities; or

 

  (IV) There is consummated a merger or consolidation (or similar transaction)
of the Corporation or any direct or indirect subsidiary of the Corporation with
any other corporation, other than (i) a merger or consolidation (or similar
transaction) which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) directly or indirectly sixty percent (60%) or more
of the combined voting power of the voting securities (entitled to vote
generally for the election of directors) of the Corporation or such surviving or
parent entity outstanding immediately after such merger or consolidation and
which would result in those persons who are Continuing Directors immediately
prior to such merger or consolidation constituting more than two-thirds (2/3) of
the membership of the Board or the board of such surviving or parent entity
immediately after, or subsequently at any time as contemplated by or as a result
of, such merger or consolidation (or similar transaction) or (ii) a merger or
consolidation effected to implement a recapitalization or restructuring of the
Corporation or any of its subsidiaries (or similar transaction) in which no
Person acquired twenty-five percent (25%) or more the combined voting power of
the Corporation’s then outstanding securities; or

 

  (V)

The stockholders of the Corporation approve a plan of complete liquidation of
the Corporation or an agreement for the sale or disposition by the Corporation
of all or substantially all of the Corporation’s assets (or any transaction
having a similar effect), other than a sale or disposition by the Corporation of
all or substantially all of the Corporation’s assets to an entity in which the
holders of the voting securities (entitled to vote generally for the election of
directors) of the Corporation immediately prior to such sale of disposition
continue to own proportionally and beneficially directly or indirectly sixty
percent (60%) or more of the combined voting power of the voting securities
(entitled to vote generally for the election of directors) of such entity
outstanding immediately after such sale or disposition and which would result in
those persons who are Continuing Directors immediately prior to such sale or
disposition constituting more than two-thirds (2/3) of the membership of the
Board or the board of such entity

 

2



--------------------------------------------------------------------------------

 

immediately after, or subsequently at any time as contemplated by or as a result
of such sale or disposition.

 

“Board” shall mean the Board of Directors of the Corporation.

 

“Corporation” shall mean BankBoston Corporation and (except in determining
whether or not any Change in Control of the Corporation has occurred in
connection with such succession) any successor to its business and/or assets
which assumes or agrees to continue this Plan, by operation of law or otherwise.

 

“Continuing Director” shall mean any director (i) who has continuously been a
member of the Board of Directors of the Corporation since not later than the
date (1) the Corporation enters into any agreement, the consummation of which
would result in the occurrence of a Change in Control, (2) the Corporation or
any Person publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control, or (3) any Person
becomes the beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act, as amended), directly or indirectly, of securities of the
Corporation representing fifteen percent (15%) or more of the combined voting
power of the Corporation’s then outstanding securities (entitled to vote
generally for the election of directors), or (ii) who is a successor of a
director described in clause (i), if such successor (and any intervening
successor) shall have recommended or elected to succeed a Continuing Director by
a majority of the then Continuing Directors.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof; however,
a Person shall not include (i) the Corporation or any of its subsidiaries, (ii)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Corporation or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to a registered offering of such securities in
accordance with an agreement with the Corporation, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportion as their ownership of stock of the Corporation.

 

3



--------------------------------------------------------------------------------

 

INSTRUMENT PROVIDING FOR THE CESSATION OF ACCRUALS

UNDER THE BANKBOSTON CORPORATION AND ITS

SUBSIDIARIES DEFERRED COMPENSATION PLAN

 

WHEREAS, FleetBoston Financial Corporation (successor to BankBoston Corporation)
(the “Company”) sponsors for the benefit of eligible employees the BankBoston
Corporation and Its Subsidiaries Deferred Compensation Plan (the “VDCP”);

 

WHEREAS, the Human Resources and Board Governance Committee (formerly known as
the Human Resources and Planning Committee) of the Board of Directors of the
Company (the “HR Committee”), by resolution adopted June 17, 1998, delegated to
the General Counsel of the Company the power and authority to amend or terminate
any retirement plan maintained as a result of a merger or acquisition by the
Company or a subsidiary of the Company; and

 

WHEREAS, the Company wishes to discontinue all future benefit accruals under the
VDCP.

 

NOW THEREFORE, in consideration of the foregoing, all deferrals, employer
credits, and other credits (except for interest credits) under the VDCP shall
permanently cease as of December 31, 2000.

 

IN WITNESS WHEREOF, this Instrument has been executed by a duly authorized
officer of the Company this 20th day of December, 2000.

 

FLEETBOSTON FINANCIAL CORPORATION

By:

 

/s/ WILLIAM C. MUTTERPERL

   

William C. Mutterperl

   

Executive Vice President, General Counsel and

Secretary

 



--------------------------------------------------------------------------------

 

AMENDMENT

TO THE BANKBOSTON CORPORATION

AND ITS SUBSIDIARIES DEFERRED COMPENSATION PLAN

 

The BankBoston Corporation and Its Subsidiaries Deferred Compensation Plan is
hereby amended, as follows:

 

1. The last sentence of Section 7(a) is hereby deleted and replaced with the
following:

 

Except as otherwise limited by this Section, a Participant shall have the right
to elect the timing and form of the distribution of his or her Deferral
Accounts, or to change any prior election, on a form approved by the Committee.
An election under this Section is not valid or effective unless filed with the
Committee at least one year prior to the Participant’s last day of active
employment. A Participant who does not have a valid, timely election in effect
on the last day of active employment shall have his or her Deferral Accounts
paid in five annual installments following termination of employment.

 

IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
officer of FleetBoston Financial Corporation on this 24th day of December, 2001.

 

FLEETBOSTON FINANCIAL CORPORATION

By:

 

/s/ WILLIAM C. MUTTERPERL

   

William C. Mutterperl

   

Executive Vice President,

General Counsel and Secretary

 